DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28, 30-38, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2018/0293273 A1), hereinafter referred to as Qian, in view of Boies et al. (US 2016/0307567 A1), hereinafter referred to as Boies.

Regarding claim 21, Qian teaches:
A system, comprising: 
at least one processor (Fig. 1 element 110, para [0018], where a processor is used); and 
at least one memory comprising instructions that, when executed by the at least one processor (Fig. 1 element 180, 190, para [0020], where memory is used), cause the system to: 
receive input audio data corresponding to an utterance (para [0042], where a second user query is received, where the input is vocal as in para [0039]); 
perform speech processing on the input audio data to determine a request to receive an explanation corresponding to a previous output associated with the system (para [0029], where the system processes the voice input and provides a response corresponding to the input, and para [0042], where the intent is to receive an explanation of the response to the first user query); 
determine, using the first identifier, first data processed by the system in relation to the previous output (para [0042], where the system explains the reasoning behind the first response such as by citing sources or providing additional information); 

generate, using the output format, output data including a representation of the first data (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information); and
send the output data to a first device associated with the input audio data (para [0032], where the output is provided to a device).  
Qian does not teach:
determine a first identifier from a plurality of identifiers, wherein the first identifier corresponds to the previous output;
Boies teaches:
determine a first identifier from a plurality of identifiers, wherein the first identifier corresponds to the previous output (para [0037], where entities identified in previous inputs and/or responses are the identifiers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian by using the entities of Boies (Boies para [0037]) in the data processing of Qian (Qian para [0042]) by using a tracking system to identify if an entity identified in a previous input and/or response is still relevant to a newly received current set of entities (Boies para [0037]).

Regarding claim 22, Qian in view of Boies teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 

include, in the output data, data corresponding to the previous utterance (Qian para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 23, Qian in view of Boies teaches:
The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
determine previous speech processing results corresponding to the previous utterance (Qian para [0029], [0042], where the first output is a set of directions in response to processing the first user query); and 
include, in the output data, data corresponding to the previous speech processing results (Qian para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 24, Qian in view of Boies teaches:
The system of claim 22, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
determine context data representing at least one of a location of a device or time data corresponding to when an input of the previous utterance was received (Qian para [0013], where upon determining a route, a mapping application with a highlighted route is provided, from the user location to the destination); and 


Regarding claim 25, Qian in view of Boies teaches:
The system of claim 21, wherein the input audio data is received from a first device and wherein the at least one memory further comprises instructions that, when executed by the at least one processor (Qian para [0030], where the input is received at a microphone or speech capture device, interpreted as the first device), further cause the system to: 
determine a second device associated with the first device (Qian para [0030], where the speech capture device is associated with the second device, which houses the digital assistant); 
determine the previous output corresponds to operations of the second device (Qian para [0042], where the digital assistant provides the directions to the user); and 
determine the first data using data corresponding to operations of the second device (Qian para [0042], where the digital assistant provides the directions to the user in response to the query).  

Regarding claim 26, Qian in view of Boies teaches:
The system of claim 25, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
include, in the output data, a representation of the second device (Qian para [0042], where the digital assistant of the second device provides the output).  

Regarding claim 27, Qian in view of Boies teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 

include, in the output data, data corresponding to the skill (Qian para [0013], [0042], where output includes directions and a highlighted route).  

Regarding claim 28, Qian in view of Boies teaches:
The system of claim 27, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
send, to a remote device associated with the skill, a signal requesting data corresponding to the previous output (Qian para [0015],[0031], where a remote data store containing traffic data is accessed); 
receive, from the remote device, the data corresponding to the previous output (Qian para [0015], [0031], where a remote data store containing traffic data is accessed); and 
include, in the output data, the data corresponding to the previous output (Qian para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  


Regarding claim 30, Qian in view of Boies teaches:
The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
receive a request to adjust processing of a future utterance corresponding to the previous output (Qian para [0034], where a user inputs their favorite restaurant for future queries); 

store the second data (Qian para [0034], where the information is stored).  

Regarding claim 31, Qian teaches:
A computer-implemented method, comprising: 
receiving input audio data corresponding to an utterance (para [0042], where a second user query is received, where the input is vocal as in para [0039]); 
performing speech processing on the input audio data to determine a request to receive an explanation corresponding to a previous output by a system (para [0029], where the system processes the voice input and provides a response corresponding to the input, and para [0042], where the intent is to receive an explanation of the response to the first user query); 
determining first data, included in the NLU results data, processed by the system in relation to the previous output (para [0042], where the system explains the reasoning behind the first response such as by citing sources or providing additional information); 
determining an output format associated with the request (para [0013], where an output format is associated with the query); 
generating, using the output format, output data including a representation of the first data (para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information); and
sending the output data to a first device associated with the input audio data (para [0032], where the output is provided to a device).  
Qian does not teach:

Boies teaches:
determining natural language understanding (NLU) results data corresponding to the previous output (para [0037], where entities identified in previous natural language inputs are responded to);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian by using the entities of Boies (Boies para [0037]) in the data processing of Qian (Qian para [0042]) by using a tracking system to identify if an entity identified in a previous input and/or response is still relevant to a newly received current set of entities (Boies para [0037]).

Regarding claim 32, Qian in view of Boies teaches:
The computer-implemented method of claim 31, further comprising: 
determining that the previous output corresponds to an operation initiated by a previous utterance (Qian para [0042], where the system provides explanation when the second query is a clarification request of the previous output corresponding to the first query asking for directions); and 
including, in the output data, data corresponding to the previous utterance (Qian para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).  

Regarding claim 33, Qian in view of Boies teaches:
The computer-implemented method of claim 32, further comprising: 

including, in the output data, data corresponding to the previous speech processing results (Qian para [0042], where the system outputs the reasoning behind the first response such as by citing sources or providing additional information).

Regarding claim 34, Qian in view of Boies teaches:
The computer-implemented method of claim 32, further comprising: 
determining context data representing at least one of a location of a device or time data corresponding to when an input of the previous utterance was received (Qian para [0013], where upon determining a route, a mapping application with a highlighted route is provided, from the user location to the destination); and   
including, in the output data, data corresponding to the context data (Qian para [0042], where the system outputs the reasoning behind the first response including a map).  

Regarding claim 35, Qian in view of Boies teaches:
The computer-implemented method of claim 31, wherein the input audio data is received from a first device (Qian para [0030], where the input is received at a microphone or speech capture device, interpreted as the first device) and wherein the method further comprises: 
determining a second device associated with the first device (Qian para [0030], where the speech capture device is associated with the second device, which houses the digital assistant); 
determining the previous output corresponds to operations of the second device (Qian para [0042], where the digital assistant provides the directions to the user); and 


Regarding claim 36, Qian in view of Boies teaches:
The computer-implemented method of claim 35, including, in the output data, a representation of the second device (Qian para [0042], where the digital assistant of the second device provides the output).  

Regarding claim 37, Qian in view of Boies teaches:
The computer-implemented method of claim 31, further comprising: 
determining a skill corresponding to the previous output (Qian para [0013], [0042], where the skill is a mapping application); and 
including, in the output data, data corresponding to the skill (Qian para [0013], [0042], where output includes directions and a highlighted route).  

Regarding claim 38, Qian in view of Boies teaches:
The computer-implemented method of claim 37, further comprising: 
sending, to a remote device associated with the skill, a signal requesting data corresponding to the previous output (Qian para [0015],[0031], where a remote data store containing traffic data is accessed); 
receiving, from the remote device, the data corresponding to the previous output (Qian para [0015], [0031], where a remote data store containing traffic data is accessed); and 


Regarding claim 40, Qian in view of Boies teaches:
The computer-implemented method of claim 31, further comprising: 
receiving a request to adjust processing of a future utterance corresponding to the previous output (Qian para [0034], where a user inputs their favorite restaurant for future queries); 
determining second data to be used in processing the future utterance (Qian para [0034], where a restaurant is determined to be the user's favorite); and 
storing the second data (Qian para [0034], where the information is stored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0169476 A1 para [0029], [0032] teaches identifying and storing dialogues are parent and/or child nodes; US 2016/0188565 A1 para [0024] teaches contextual information such as a response to a previous turn used in natural language processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658